Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/17/2017.  It is noted, however, that applicant has not filed a certified copy of the foreign priority application.
Drawings
Previous drawing objections withdrawn.

Claim Objections
Previous claim objections withdrawn.



Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.








Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20170031386 A1, hereinafter Engel) in view of Hochman (US 20140247612 A1, hereinafter Hochman), further in view of Official Notice

1. Engel teaches a a frame 12 supported on a mast 11’), and an 

a locking knob (15A, fig 11B) fixed on a rear side of the 

a support base (34) comprising a base body (bottom of 34, fig 11A) and a support plate (34L, fig 11A), the support plate rotatably connected with a middle portion of the support base (fig 11A), the support plate having a groove (34L has a groove which 44B fits into, see fig 11D) provided with a movable second connection member (11B) therein (see fig 11D),

a movable first connection member provided at the rear side of the casing frame, the movable first connection member detachably (fig 7 shows a conventional hinge that can be unscrewed, further [0078] recites ‘In various alternative embodiments, a variety of similar locking or stabilizing components may be used, such as locking hinges, magnets, and the like’) connected with the movable second connection member

However Engels fails to specifically teach that the display is an LED display; and
first positioning holes provided at a bottom of the casing frame,
first positioning posts provided at the base body and fitted with the first positioning holes, and

Hochman teaches that the display is an LED display ([0047]); and
first positioning holes (bottom hole of 20 which includes 30 and 36, figs 5a, 5b) provided at a bottom (18a, fig 10) of a casing frame (fig 10),
first positioning posts (30, 110, figs 5a, 5b) provided at a base body (70, 78, figs 5a, 5b, 9) and fitted with the first positioning holes (paragraph 0063, figs 5a, 5b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hochmaninto the device of Engel. The ordinary artisan would have been motivated to modify Engel in the above manner for the purpose of having a sturdy and detachable casing frame, for easier more convenient storage or temporary transport.
Engel [0085] mentions an airport. The proposed modification would help to be able to fit the casing frame into the base while transporting upon an airplane for example, rather than to have the casing frame protruding, also see [0086] which recites ‘further, in certain implementations, some or all of the links 16A, 16B, 16C can be in slidable communication with the mast 11, as is shown generally by reference arrows D1 and D2. Further, in various implementations, the links 16A, 16B, D2 16C can be removed and stored, such as in the base unit 34 in implementations where the base unit comprises a cargo opening, which is discussed further in relation to FIGS. 12A-D’.

one might also argue that Engel fails to specifically teach that the movable first connection member and the movable second connection member are detachably connected

Engel fig 7 shows a hinge that looks very similar to a common door hinge that is common in the art that can be detached by either unscrewing the screws or removing the central rod. It would 

8.    Engel and Hochman teach the LED display of claim 1, further comprising: 
protective covers (Hochman 26 or 28, fig 10, paragraph 0049);
a top portion (Hochman 18b, fig 10) of the casing frame being provided with second positioning posts (Hochman 30), and the protective covers having second positioning holes (Hochman 54, figs 7, 8) fitted with the second positioning posts.


9.   Engel and Hochman teach the LED display of claim 8, wherein the second positioning posts (Hochman 30) are positioned corresponding to and configured to be fitted with the first positioning holes (Hochman reference as a whole suggests that either of 18a or 18b are identical and many more layers can be stacked higher than fig 10 shows) of another LED display.

10.    Engel and Hochman teach the LED display of claim 1, wherein the casing frame comprises a plurality of profiles spliced (Engel fig 5a).




3 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20170031386 A1, hereinafter Engel) in view of Hochman (US 20140247612 A1, hereinafter Hochman), further in view of Official Notice, still further in view of Ryu (US 20180031919 A1, hereinafter Ryu)

3.    Engel and Hochman teach the LED display of claim 1, but fail to teach:
 
a front side of the casing frame is provided with chucks; and
the rear side of the LED module is provided with magnets, the magnets being connected with the chucks by the magnet attractive force

Ryu teaches a front side of the casing frame is provided with chucks (121b2, fig 9); and
the rear side of the LED module is provided with magnets (paragraph 0086 recites ‘A magnet may be embedded in the fastening member 13’), the magnets being connected with the chucks by the magnet attractive force (Ryu fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ryu into the device of Engel and Hochman. The ordinary artisan would have been motivated to modify Engel and Hochman in the above manner for the purpose of having simple and convenient connection and disconnection.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20170031386 A1, hereinafter Engel) in view of Hochman (US 20140247612 A1, hereinafter Hochman), further in view of Official Notice, still further in view of CN 205016208

4.    Engel and Hochman teach the LED display of claim 1, wherein Engel does further teach:


Engel and Hochman fail to specifically teach a backup receiver card
CN 205016208 teaches a backup receiver card (paragraph 0011)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by CN 205016208 into the device of Engel and Hochman. The ordinary artisan would have been motivated to modify Engel and Hochman in the above manner for the purpose of having redundancy in case of hardware or network failure.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20170031386 A1, hereinafter Engel) in view of Hochman (US 20140247612 A1, hereinafter Hochman), further in view of Official Notice, still further in view of CN 205016208, further still in view of Thul (US 20180075786 A1)

5.    Engel, Hochman, CN 205016208 teach the LED display of claim 4, further comprising:

a power rear cover (power unit mentioned in Engel [0082]), 

However Engel, Hochman, CN 205016208 fail to specifically teach that the power rear cover is mounted on the system control box by a latch-hinge

Thul teaches a power rear cover is mounted on a system control box by a latch-hinge (fig 2, paragraph 0028)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Thul into the device of Engel, Hochman, CN 205016208. The ordinary artisan would have been motivated to modify Engel, Hochman, CN 205016208 in the above manner for the purpose of having a rear cover that is easy to open and close.


s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US 20170031386 A1, hereinafter Engel) in view of Hochman (US 20140247612 A1, hereinafter Hochman), further in view of Official Notice, still further in view of Cox (US 20160242302 A1, hereinafter Cox)

14.    Engel and Hochman teach the LED display of claim 1, but fail to teach that the locking knob comprises: 
a mounting plate;
a lock cylinder, fixed to the LED module by the mounting plate; 
a handle, fixed at an end of the lock cylinder away from the mounting plate; and 
a spring wire core, having an end fixed in a portion of the lock cylinder close to the handle and another end wound around an end of the lock cylinder close to the mounting plate, and configured in a spiral shape

Cox teaches a locking knob that comprises: 
a mounting plate (310, fig 5);
a lock cylinder (326, fig 4), fixed to the LED module by the mounting plate (fig 3A shows that 308 passes through 310); 
a handle (350, fig 4), fixed at an end of the lock cylinder away from the mounting plate (top end of the lock cylinder); and 
a spring wire core (306, fig 4), having an end (346) fixed in a portion (334) of the lock cylinder close to the handle and another end (348) wound around an end (portion of 326 just above 328) of the lock cylinder close to the mounting plate (310, figs 5, 6), and configured in a spiral shape (Cox fig 4)
During movement of the fastener between the first and second positions, the latch traverses the detent to provide a perceptible indication, e.g., an audible and/or tactile indication, that the fastener has been moved between the first and second positions’)

15.    Engel, Hochman and Cox teach the LED display of claim 14, wherein Cox further teaches that the mounting plate is provided with an extension portion (312, 314, fig 4), the extension portion has a first end (314) extending from the mounting plate and a second end (312) opposite to the mounting plate, the lock cylinder 

However Cox fails to specifically teach that the lock cylinder sequentially extends through the second end of the extension portion and the mounting plate
However it has been held that rearrangement of parts is obvious (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the direction that the lock cylinder faces. The ordinary artisan would have been motivated to modify Cox in the above manner for the purpose of simpler assembly by requiring a more common flat head screwdriver rather than the tools indicated in figs 7-11.


16.    Engel, Hochman and Cox teach the LED display of claim 15, wherein Cox further teaches the end (346) of the spring wire core close to the handle is disposed between the handle and the second end of the extension portion (346 is disposed between 350 and 312), 

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 11/18/2020 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1 against Ryu and Cox, however claim 1 is rejected over Engel, Hochman and Official Notice. 

Applicant further argues:
‘Specifically, Hochman describes a support frame comprising vertical locking assembly 68 provided with a pair of opposing lock pins fitted with the pair opposing lock pin openings 36 provided at the bottom of the support member. However, Ryu, Cox and Hochman, either alone or in combination, fail to teach or suggest the support plate and the first connection member and the second connection member as recited in claim 1. (Emphasis added.)’




Applicant further argues:
‘As recited in claim 1, the support plate 10 is rotatably connected with a middle portion of the support base. As can be seen from Fig. 1 of the subject application, the support base has a recess in the middle portion of the support base, and the support plate 10 is rotatable and receivable within the recess. Further, the movable first connection member is detachably connected with the movable second connection member.’

However claim 1 does not require a recess in the middle of the support base. Claim 1 is not as detailed as fig 1.


Applicant further argues:
‘In addition, the amended claim 9 further defines that the second positioning posts are positioned corresponding to and configured to be fitted with first positioning holes of another LED display. The Examiner rejected to original claim 9 based on Ryu, Cox, Hochman. The Applicant respectfully disagrees.
As described in paragraphs [0050]-[0051] and depicted in Figs 5A-5B of Hochman, a locating pin 30 extends axially from the top 22 of each support member, and each locating pin includes at least one tapered portion 32 and a lock pin bore 34. The locating pin 30 mates with the axial locating pin bore 35 at the bottom of each support member 20. The axial locating pin bore 35 has a diameter slightly larger than the diameter of the locating pin 30. The bottom 24 of each support member 20 includes a pair of opposing lock pin openings 36. Each pair of lock pin openings in the bottom of a support member is positioned so that the pair of openings aligns with a locating pin aperture 34, when a locating pin 36 is inserted in a locating pin bore 35. Hochman fails to teach or suggest that the locating pin 30 is fitted with the lock pin opening 36.’

However the entire shaded area below corresponds to the claimed first positioning holes.



    PNG
    media_image1.png
    611
    841
    media_image1.png
    Greyscale




Applicant further argues:
Specifically, Engel describes a base unit 34 having a lid 34L that can pivot around a cover hinge 34H. The lid 34L is placed over the cargo opening 35 but not rotatable within the base unit 34. Thus, Engel fails to teach or suggest the support plate rotatably connected with a middle portion of the support base, as recited in claim 1.’

As noted in the argument to point 3 above, claim 1 does not require a recess in the middle of the support base for the support plate to fit into.

Applicant further argues:
‘Further, as described in paragraphs [0087] and [0089] of Engel, the mast 11 comprises upper 11A and lower 11B portions, and a central pivot 11C, and the mast is rotated about the central pivot 11C. Engel fails to teach or suggest that the upper 11A and lower 1 IB portions are detachably connected with each other. Thus, Engel fails to teach or suggest the movable first connection member is detachably connected with the movable second connection member as recited in claim 1.’

As noted in the rejections above, Engel fig 7 shows a hinge very similar to a door hinge and it would be obvious to make such a hinge as in Engel fig 7 detachable.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841   
                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841